Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The disclosure is objected to because of the following informalities: As to Para 78 of Pub, “P0” (line 6) should read - - - - P1 - - .  
Appropriate correction is required.

Claims 3-5,8,9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to claim 3, the meaning of the phrase “count value is configured” (line 2) is confusing, as the count value is not by itself “configured”.  Only structure is “configured”, just as the control unit is described as being “configured” (line 5) in both this and other claims.  Contrast “count value is configured to increase” (line 2) with - - count value increases - - .  Understand, at present the meaning of the term “configured” (in line 2) is used differently from the meaning of the same term “configured” (in line 5), causing the indefiniteness as to what the term “configuration” might for purposes of metes and bounds of the claim.
	As to claim 8, the disclosure suggests that the step of lines 11-13 takes place at the same time as the step of lines 9-10.  In effect, the disclosure suggests one step (i.e. contact and detecting) taking place, but the claim calls for 2 separate steps.  The difficulty is centered around the term “when” (line 11).  The claim is not consistent with the specification.  Such in inconsistent.  


Comment:
As to claim 6, “unit is lowered than a normal state” (line from last) is awkward.  Applicant may consider replacing such with - - unit is lower than - - ?

Claims 1,2,7,8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Geipel ‘332 in view of Buse et al ‘193.
Geipel et al ‘332 teach an injection device, including: syringe 14; needle 28; plunger 16,18 to discharge fluid; pump motor 20 (“stepper motor or monitor of the actual position of the piston”); and control 22 to control the motor.  The drive unit has a sensor for detecting rotation of the motor, the number or revolutions providing an indication of the displacement of the piston (per second paragraph of DESCRIPTION-OF-EMBODIMENTS).  The absolute position of the piston can be determined by initializing a zero position when the piston head contacts the end of the cylinder (per 3rd paragraph of DESCRIPTION-OF-EMBODIMENTS).  The position of the tip is sensed by an optical sensor 56,58.
Geipel is not clear if the stepper motor includes an encoder.
.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
McDermott et al 2019046261 teach s device, including: syringe 18 and plunger 19 to provide suction and discharge; motor 31 that drives the plunger via ball screw shaft; and control system.  The control system operates to “derive a slack correction” (line 7 from last, Para 97) as a function of “reference position” and “contact position”, the contact of which occurs when the piston 19 contacts the syringe 18.  However, the reference position is not adjusted (“adjust”, line 4 from last, Applicant’s claim 1; “adjusting”, line 2 from last, Applicant’s claim 8) per either of Applicant’s claims 1 or 8.  
Cox 2020/0110108 teach (para 61) that stepper motors employ encoders.

Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT R RAEVIS whose telephone number is (571)272-2204. The examiner can normally be reached on mon to Fri from 7am to 4pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel, can be reached at telephone number 571-272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/ROBERT R RAEVIS/               Primary Examiner, Art Unit 2861